Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
A specific oil soluble active;
A specific additional ingredient in claim 8.
The species are independent or distinct because those oil soluble active or additional ingredient has materially different structure and properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different field of search is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Newly submitted claims 11-15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are materially different from originally examined species retinyl propionate and climbazole.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-2, 6-18 are pending, claims 1-2, 6-9 and 16-18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “less than 5% by weight of water” and the claim also recites “0 to 2.5% by weight water” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US6093411) in view of Viehabet et al. (US20120121737)
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bissett  teaches compositions for preventing or treating skin disorders using flavonoid compounds (abstract). The compositions for preventing or treating skin disorders, comprising: (a) a safe and effective amount of flavonoids and (b) a dermatologically acceptable earner for the flavonoids (column 2, line 15-40). The flavonoids is preferably from about 0.5% to about 5% (column 6, line 1-3). The carrier is preferably from about 90% to 95% of the composition, and in one embodiment the carrier includes anhydrous liquid solvent such as oil, mineral oil, dimethicone, cyclomethicone; as well as thickened version of these anhydrous, for example, with the addition of gum, wax and resin (column 6, line 4-45). The composition may optionally comprises retinoid such as retinol, retinyl propionate, retinyl palmitate; antimicrobial agent and mixture thereof (column 7, line 1-30). In a skin cream, retinol is present at 0.025% (column 12, line 10-15). This teaches applicant’s claim 18 reciting cream.
Viehabet et al. teaches topical composition for skin acre (page 2, [0028]). The cosmetically acceptable carrier includes vegetable oil, caprylic capric triglyceride, silicone oil, mineral oil, etc., or mixture thereof (page 5, [0065]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bissett   is that Bissett   does not teach caprylic capric triglyceride. The deficiency of Bissett is cured by Viehabet et al. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bissett, as suggested by Viehabet et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use caprylic capric triglyceride as carrier for liquid formulation because caprylic capric triglyceride is suitable cosmetic acceptable carrier and alternative to oil or silicone oil as suggested by Viehabet et al. MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to use caprylic capric triglyceride as carrier for liquid formulation and produce instant claimed invention with reasonable expectation of success.
35 U.S.C. 102  and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.". Furthermore, since claim 1 recites “A booster oil comprising”, and comprising allows additional ingredients in addition to oil soluble active, “consisting essentially of” appears no limiting.
Regarding claims 1 and 6, prior arts  teach a composition comprising flavonoid at 0.5% to 5%, caprylic capric triglyceride at about 90% to 95%, retinoid such as retinol, retinyl propionate. Although Bissett does not expressly the amount of retinyl propionate, one of ordinary skill in the art would have been motivated to have retinyl propionate at 0.001 to 2.5% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Bissett  teaching retinol (retinoid) at 0.025%, it is obvious for one of ordinary skill in the art to have retinyl propionate (alternative retinoid to retinol) at 0.001 to 2.5% and produce instant claimed invention with reasonable expectation of success.
Regarding claim 2, Bissett teaches thickened version of anhydrous composition that is obvious to be realized by adding thickener (structurant according to applicant’s specification, page 9, line 1) such as gum, Since the composition comprising 0.5% to 5% of flavonoid, 0.025% of retinyl propionate, 90-95% of caprylic capric triglyceride as well as thickener, and no other ingredient is required, the amount of thickener is about (100%-95% -5%-0.025%) to (100%-90%-0.5%-0.025%)= about 0% to about 9.5%, encompassing claimed amount of 2.5% to 6.5%.
Viehabet et al. teaches carrier as mixture of caprylic capric triglyceride and silicone oil.
Regarding claim 9, Bissett teaches oil composition comprising skin active flavonoid and retinyl propionate for treating skin condition, thus, this oil composition is expected to booster efficacy of an end use composition used to treat skin condition. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 17, Bissett teaches anhydrous liquid solvent that does not require water.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett (US6093411) in view of Viehabet et al. (US20120121737), as applied for the above 103 rejection for claims 1-2, 6, 9 and 17-18, further in view of Prasad et al. (US20160058775) and Buderer et al. (US20090017078).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bissett  and Viehabet et al. teaching have already been discussed in the above 103 rejections and is incorporated herein by reference.
Prasad et al. teaches antimicrobial composition in the form of cream, oil or lotion comprising antimicrobial agent climbazole (claims 1-7).
Buderer et al. teaches anhydrous topical cream, gel or ointment for skin care (abstract). The anhydrous carrier comprises 77.1% of jojoba oil and 2.0% lecithin (page 2, [0014-0022]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bissett is that Bissett  do not expressly teach climbazole and lecithin. This deficiency in Bissett is cured by the teachings of Prasad et al. and Buderer et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include climbazole and lecithin in the oil composition of Bissett, as suggested by Prasad et al. and Buderer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include climbazole and 2% of lecithin because climbazole is suitable antimicrobial in skin composition as suggested by Prasad et al.  and 2% of lecithin is suitable ingredient in anhydrous cosmetic acceptable carrier as suggested by Buderer et al.  MPEP 2144.07. Since Bissett teaches antimicrobial as addition skin active in oil composition, it is obvious for one of ordinary in the art to include climbazole and 2% of lecithin in the oil composition of Bissett and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to argument:
Applicants argue that there is no teaching of amended claimed invention.
In response to this argument: This is not persuasive. The modified 103 rejection has fully addressed each limitation of applicant’s amended claimed invention.

Applicants argue about surprisingly effect and Bissett teaches emulsion.
In response to this argument: This is not persuasive. Bissett clearly teaches anhydrous liquid formulation in one embodiment. Since applicants failed to compare with closest prior art teaching, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613